Laughlin, J.:
This is an action for personal injuries alleged to have been sustained by the plaintiff through the negligence of the defendant.
At about ten-thirty o’clock in the forenoon on the 17th day of April, 1903, the plaintiff, then eighteen years of age, was riding a bicycle westerly on East Forty-fourth street, from Ho. 47, which was about 112 feet east of Madison avenue, intending to continue along Forty-fourth street across Madison avenue to Fifth avenue on his way to Ho. 905 Fifth avenue, where he was employed by *472Whitehouse & Porter, real estate agents. He testifies that while he was crossing Madison avenue the left front wheel of the defendant’s automobile came in contact with-liis left leg from the side and rear precipitating him upon the pavement and inflicting the injuries of which he complains. The plaintiff was continuing on his course and did not discover the automobile until it struck him. He testified that his course was along the northerly side of the single car track in Forty-fourth street within from six to ten feet of the north curb ; that his speed was moderate; that when within three or four feet of the building line of Madison avenue, he had a clear view down the avenue and looked and saw a covered van approaching a little north of the middle of the block; that no other vehicle was in sight in that" direction ; that he looked north- and saw an automobile and a street car approaching a little south of Forty-fifth street; that he then rang his bell and “spurted” straight across, without again looking in either direction and that as his front wheel crossed the westerly rail of the south-bound track he heard a shout and the automobile which had not sounded its gong or rung a bell hit him.
The chauffeur testified that the automobile was an electric brougham with extension front, weighing 4,440 pounds, and having a maximum capacity for speed of ten or eleven miles an hour; that he was running at third speed, or about seven miles an hour; that his seat was about six feet above the pavement and his head was nearly three feet higher; that his course up the block was on" the east side of the street, two or three feet easterly from the easterly rail of the north-bound street railroad track; that when "about twenty feet from Forty-fourth street he for the first time saw the plaintiff about twelve feet. east of the east curb line of Madison avenue and that he had not looked in- that direction before; that plaintiff was riding on the south side of Forty-fourth street about five or six feet from the southerly curb and that after the automobile passed about ten feet further on, it appeared to him that a collision was imminent and he turned off the power, applied the brake, sounded the-gong, shouted and turned his machine quickly to the left side with a view to allowing the plaintiff to pass to the right, but that the plaintiff continued on his course and the collision occurred in the middle of the easterly track just north of the middle *473of Forty-fourth street, and the automobile came to a stop before it reached the westerly track.
There is no substantial conflict in the evidence as to the course pursued by the automobile. The testimony of the other witnesses called by the defendant, however, tends to show that the plaintiff’s course was about along the center line of Forty-fourth street; that the point of collision was about between the two tracks and at about the center or a little north of the center of Forty-fourth street, and that it moved only three or four feet after the collision. The other witnesses called by the plaintiff testified in substance that he was riding north of the center li/ne of Forty-fourth street; that the collision occurred on the south-bound track, or just west of the westerly rail thereof; that as the automobile reached Forty-fourth street it swerved suddenly to the left "and at the time of the collision was faced in a westerly or north'westerly direction; that the plaintiff was knocked off the wheel to the right and was shoved along the asphalt by the automobile from six to eight feet toward the northwest corner of the street; that when the automobile came to a stop, the rear wheels were on the south-bound track and the front wheels on the asphalt to the west. ¡No witness, excepting the plaintiff, testified to seeing the moving van.
The carriageway of East Forty-fourth street, between the curbs, is thirty feet wide and that of Madison avenue is forty-two feet wide. The easterly curb line of Madison avenue is twenty-three feet from the building line. The easterly rail of the north-bound street railway track is thirteen feet six inches from the easterly curb. The block between Forty-third and Forty-fourth streets is two hundred feet long. The block bounded by Forty-fourth street, Vanderbilt avenue, Forty-third street and Madison avenue, was then vacant and inclosed by a picket fence five feet nine inches in height. This fence along Madison avenue was' eight feet two inches west of the building line. The pickets were three inches wide and spaced two and three-quarter inches apart and were pointed at the top. The fence partly obstructed the view from Forty-fourth street down Madison avenue and vice versa, unless, of course, the line of vision was above it. The evidence does not show that the chauffeur attempted to look through 'or over the picket fence into West Forty-fourth street, nor does it show that *474the plaintiff attempted, to look through or over it into Madison avenue.
Testimony was given by witnesses called by the defendant, tendng to show that tire plaintiff was riding at a speed of about eight miles an hour and the chauffeur testified on that subject “ the boy was going as fast as I was going, probably a little faster.”
With the exception of the testimony of the chauffeur there is no specific evidence of the relative distance of the bicycle and automobile, as they approached the crossing, from the point where their routes would have intersected, had they continued on their respective courses. One witness called by the defendant, who was a passenger on a south-bound street car, seated on the rear platform east facing north, testified that the street car passed the automobile about one-third of the length of the block below Forty-fourth street; that just after passing it, and when the street car was about in the middle of the block, he looked through the picket fence and saw the plaintiff about fifteen feet east of the easterly fence line of Forty-fourth street, and, apprehending an accident, he alighted from the car and went back and heard the plaintiff say, in answer to an inquiry from a policeman as to whether he wanted the chauffeur arrested, “Fío. It was not his fault.” This witness does not locate the position of the automobile at the time he first saw plaintiff. The plaintiff admits that he answered the policeman’s inquiry in the negative, but he denies that he stated that the chauffeur was not at fault.
Evidence was adduced on the part of the plaintiff, tending tb show that the automobile could have been stopped in from twelve to fifteen feet, and that the bicycle could have been stopped in about the same distance, and on the part of the defendant evidence was introduced tending to show that the bicycle could have been stopped in two or three feet, and that it would take from fifteen to twenty-four feet to stop the automobile.
If the chauffeur is accurate in his testimony with respect to the distances, his machine had twenty-five or twenty-six feet to travel after he first saw the plaintiff, before it would reach the line on which the plaintiff was proceeding, and the plaintiff had only twenty-two and one-half or twenty-three and one-half feet to travel to clear the automobile; and if the plaintiff was not traveling on *475the southerly side of Porty-fourth street, but on the northerly side, the relative distances would be still greater in favor of the plaintiff. It would manifestly, however, be an unfair view of the testimony of the chauffeur, to seize upon these figures as indicating that if he had kept on his course, the accident would have been avoided, for he further testifies that if he had kept on his course he would have run over the plaintiff. It is evident that this was his opinion at the time and for that reason he turned to the left. With the two vehicles so near it is reasonable to infer that his testimony that a collision would have been unavoidable if he had not turned, is more likely to be accurate, than his estimate of distances given in feet. The fact that the automobile, although slowing up, struck the bicycle, is evidence that the chauffeur’s judgment that he would have struck the plaintiff if he had continued on his course, was move accurate than his estimate of distances or of speed. Of course the automobile may have been going much faster than the chauffeur admits, and if it shoved plaintiff from-six to eight feet, that would indicate that it had not slowed down materially; but there was evidence from which the jury might have found that, as the vehicles approached the point of crossing, if they continued on their respective courses and at the speed at which they were respectively approaching a collision would have occurred. In these circumstances it was the "duty of the court to fully instruct the jury with respect to the rights and duties of the respective parties.
In behalf of the defendant an ordinance duly enacted by the legislative body of the municipality giving “ "the fight of way ” at street intersections to vehicles traveling northerly and southerly over vehicles traveling easterly and westerly was introduced in evidence. The court in the main charge neither defined negligence nor referred to the ordinance. The court subsequently, at the request of counsel for the defendant, instructed the jury as follows: “ It is the duty of both these parties to exercise ordinary care. Negligence is the want of ordinary care, prudence or caution by one performing an act having no positive intention of injuring the person complaining thereof, and ordinary care is snch care as is fairly apportioned to the risk to be incurred or the danger to be avoided, based upon the ordinary standard of prudence and caution. There is evidence in this case that you must consider, this evidence *476of the ordinance that has been adduced, which gives the right of way to vehicles passing north and south over those going east and west, but you must not glean, if you conclude from the facts that there has been a violation of this ordinance, that that is conclusive evidence of negligence; but it is a fact for you to consider that the evidence does give this right of iyay.”
Counsel for the plaintiff thereafter requested the court to instruct the jury as follows: “ I would like to ask your Honor to charge in reference to the ordinance that the jury may consider whether the circumstances were such as to call for the application of this ordinance.”
The court replied: “ Certainly; take all the evidence into consideration, and you are to determine whether from the evidence in this case the proof offered as the ordinance in the shape of an ordinance applies in this particular case,” to which counsel for the defendant duly excepted. Counsel for the defendant then requested the court to charge as follows: “ I ask your Honor to charge the jury, in view of the charge just made, that the ordinance provides that if a vehicle in the city of Hew York is going north or south, and if another vehicle is going east or west, and they come near to each other at a street intersection, and there is any imminence of a collision, the vehicle east and west must wait and let the vehicle going north and south pass,” whereupon the court said : “ Except as I have charged in regard to the ordinance I refuse to charge that.”
I am of opinion that these exceptions were well taken. It will be observed that the cpurt at first properly instructed the jury that they were to consider the ordinance, but that a violation of it would not be conclusive evidence of negligence and would be merely evidence to be considered by them upon the question of negligence.The instructions subsequently given at the request of counsel for the plaintiff were misleading. The court left it to the jury to determine as to whether the ordinance was applicable. The learned judge doubtless merely meant to leave it to the jury to determine whether the ordinance had been violatedj but it is doubtful whe'ther the jury so understood the charge as made. The automobile was going north on an avenue and the bicycle was going west on a cross street. It is evident, therefore, that the ordinance was applicable, for its very purpose was to regulate the rights of *477vehicles thus crossing, but whether the ordinance was violated or not, depended upon how the jury found the facts. After it was left to the jury in this indefinite way to determine whether or not the ordinance applied, the object of the request of counsel for the defendant which was declined, was to have the jury instructed by the court as to what facts would constitute a violation of the ordinance. The most casual observation of the congestion of vehicle traffic on the avenues and streets running northerly and southerly, shows the necessity for such an ordinance. There are but few streets, especially uptown, where there is any congestion in vehicle traffic moving easterly and westerly.. Were it not for this ordinance, not only would multitudes of .people be delayed at times for the convenience of one, but great danger would be involved in suddenly stopping the procession of vehicles up and down the avenues, excepting at points where the traffic is regulated by the police.
If the bicycle and automobile were approaching the jjoint at which their lines of travel would intersect substantially at the same time and so near that there was imminence of a collision, and it was not the duty of the bicycle rider to slow down and stop if necessary to avoid a collision, it is difficult to see the object of the ordinance and to know what would constitute a violation of it. If the facts were as recited in the request to charge, I think the plaintiff in going ahead did not accord to the defendant the j'ight of way, and if so, he was guilty of a violation of the ordinance and that should have been considered by the jury with the other evidence tending to show contributory negligence on his part. The validity of this ordinance and of similar ordinances and statutes has been sustained by the courts and it has been held that the rights of the traveler to whom the right of way is given are superior. (Geary v. Met. St. R. Co., 84 App. Div. 514; City of New York v. Met. St. R. Co., 90 id. 66 ; Cushing v . Met. St. R. Co., 92 id. 510 ; Buys v. Third Ave. R. R. Co., 45 id. 11.)
Of course the rule is well settled that a violation of a statute or municipal ordinance by those operating a train, car or vehicle does not in and of itself constitute negligence. (Knupfle v. Knickerbocker Ice Co., 84 N. Y. 488.) The jury must determine from all the circumstances, including the fact of the violation of the statute *478or municipal ordinance, whether the party violating it was guilty of contributory negligence. On the other hand, while third persons have a right to assume that statutes and ordinances will be observed, that does not relieve them of exercising care and caution for their own safety, and when they observe or in the exercise or ordinary care should observe that the statute is not being obeyed, they are not justified in proceeding and asserting their rights, and if they do, they cannot recover any damages they may sustain. (Taylor v. Union Traction Co., 184 Penn. St. 465; Chicago & Alton R. R. Co. v. R. R. I. & St. L. R. R., 72 Ill. 34.)
Aside from the error in the charge, I am of opinion that the verdict of the jury is against the weight of the evidence. The plaintiff did not satisfactorily bear the burden of showing by a preponderance of evidence that he was free from negligence. He concedes that he looked only once, and that was when he was three or four feet east of Madison avenue. If he then had a clear view as he claims, it is quite evident that he did not look with care or he would have seen the automobile; and if when he looked he did not have a clear view of the street for a sufficient distance to discover the approach of vehicles from which injury might be apprehended, he should have looked after emerging beyond the street line. It does not appear that his attention was diverted. The street car and other vehicle approaching from the north were concededly a considerable distance away. If he had exercised ordinary care for his own safety,, it would seem that he would or should have discovered this automobile before it struck him, and in time to veer a little to the right and aid the chauffeur if the latter was making an effort to avoid running him down, and, in any event, to avoid the collision.
It follows, therefore, that the judgment and order should be reversed, and a new trial granted, with costs to the appellant to abide the event.
McLaughlin and Clarke, JJ., conncurred.